DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 22, 25 and 32-38 are pending in the instant invention.  According to the Amendments to the Claims, filed June 1, 2021, claims 1-3, 5, 32 and 36 were amended and claims 6-21, 23, 24 and 26-31 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of US Application No. 14/917,681, filed March 9, 2016 and now US 10,149,859, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2014/054930, filed September 10, 2014, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/986,577, filed April 30, 2014; and b) 61/923,317, filed January 3, 2014.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/876,473, filed September 11, 2013, was objected to in the Non-Final Rejection, mailed on September 30, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 61/923,317, filed January 3, 2014.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on February 1, 2021, is acknowledged: a) Group I - claims 1-5, 22, 25, 32 and 36; and b) substituted nucleotide of Formula Ia - p. 245, Example 103, compound 293.
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left; R1 = -[OP(O)(OH)]3OH; R2 = -H; R3 = -H; R4 = -OH; R5 = -H; R6 = -OH; R7 = -C1-22 alkyl; U = -O-; and X = -CH2-, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on September 30, 2020, the examiner expanded scope of the instant Markush claim to further encompass substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left; R6 = -F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; R7 = -H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; U = -O-; and Z = -halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl), respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on September 30, 2020, the instant Markush claim was restricted to substituted nucleosides and/or nucleotides of the Formula Ia, where Q is shown to the left above; R6 = -F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; R7 = -H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents; U = -O-; and Z = -halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl), respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 30, 2020.
	Then, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted nucleosides and/or nucleotides of the Formula Ia.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 33-35, 37 and 38, directed to a method for the treatment of a viral infection in a subject, comprising administering… a substituted nucleoside and/or nucleotide of the Formula Ia, or a pharmaceutical composition thereof, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Moreover, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 3, 2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Furthermore, the inventor or joint inventor should also note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Now, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on September 30, 2020, or the Final Rejection, mailed on March 4, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 1, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-5, 22, 25 and 32-38 is contained within.

Reasons for Allowance

	Claims 1-5, 22, 25, 32, 33 and 36-38 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted nucleosides and nucleotides of the Formula Ia, as recited in claim 1; (2) substituted nucleotides of the Formula Ic, Formula Id, and Formula Ie, as recited in claim 2; (3) a substituted nucleotide, as recited in claim 5; and (4) substituted nucleosides and nucleotides of the Formula Im and Formula In, as recited in claim 32, respectively.
	Consequently, the limitation on the core of the substituted nucleosides and nucleotides of the Formula Ia that is not taught or fairly suggested in the prior art is the combination of R6 and R7 on the periphery of the nucleoside or nucleotide core.
	Similarly, the limitation on the core of the substituted nucleotides of the Formula Ic, Formula Id, and Formula Ie, respectively, that is further not taught or fairly suggested in the prior art is the combination of R6 and R7 on the periphery of the nucleotide core.
	Moreover, the limitation on the core of the substituted nucleosides and nucleotides of the Formula Im and Formula In, respectively, that is further not taught or fairly suggested in the prior art is R1 on the periphery of the nucleoside or nucleotide core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:


	The TITLE of the disclosure:
NUCLEOTIDE AND NUCLEOSIDE THERAPEUTIC COMPOSITIONS FOR TREATING VIRAL INFECTIONS

	has been deleted and replaced with the following:
---“SUBSTITUTED NUCLEOTIDES AND NUCLEOSIDES FOR TREATING VIRAL INFECTIONS”--

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula Ia:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula Ia

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	U is -O-;
	X is -CH2- or -CD2-;
	R1 is OH, OP(O)(OH)(OH), OP(O)(OH)-OP(O)(OH)(OH), or OP(O)(OH)-OP(O)(OH)-OP(O)(OH)(OH);
	R2 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R3 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R4 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R5 is H or D;
	R6 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R7 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	each R9 is independently D, halogen, CN, NO2, alkyl, C(O)H, C(O)alkyl, C(O)NH2, C(O)OH, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), SH, S(alkyl), S(O)alkyl, S(O)2alkyl, S(O)2aryl, carbocyclyl, heterocyclyl, or aryl; and

	Q is a base selected from the group consisting of:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, and 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

wherein:

	Z is halogen, CH2CH=C(CH3)CH2CH2CH=(CH3)2, OH, O(alkyl), SH, or S(alkyl).”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R7 is C1-22 alkyl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A liposomal composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“A method for the treatment of a viral infection in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.”---


	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The method of claim 5, wherein the compound is:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“A method for the treatment of a viral infection in a subject, comprising administering to the subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 3.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula Ic, Formula Id, or Formula Ie:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Formula Ic;


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Formula Id; or


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

Formula Ie,

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	U is -O-;
	R3 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R4 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R5 is H or D;
	R6 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R7 is F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	R10 is H, F, Cl, Br, I, CN, C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, C(O)H, NH2, N3, OH, OC1-22 alkyl, or SH, wherein the C1-22 alkyl is optionally substituted with one or more independently selected R9 substituents;
	each R9 is independently D, halogen, CN, NO2, alkyl, C(O)H, C(O)alkyl, C(O)NH2, C(O)OH, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), SH, S(alkyl), S(O)alkyl, S(O)2alkyl, S(O)2aryl, carbocyclyl, heterocyclyl, or aryl;
	A is O;
	A’ is OH;
	Y is CH or CR2;
	R2 is F; and
	Z is CH;

with the provisos that:

(1)	in Formula Ic: X is S and R1 is NH2 or SR8, wherein R8 is halogen or CH2CH=C(CH3)CH2CH2CH=(CH3)2;

(2)	in Formula Id: X is S and R1 is SH; and

(3)	in Formula Ie: X1 is S and X2 is NH, O, or S.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 32, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R4 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R5 is H;
	R6 is F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R7 is F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH;
	R10 is H, F, Cl, Br, I, CN, CH3, CD3, CH2F, CHF2, CF3, C(O)H, NH2, N3, OH, or SH; and
	Y is CH.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 33, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is H;
	R4 is OH;
	R6 is CH3;
	R7 is OH; and
	R10 is H.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula Im or Formula In:


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

Formula Im; or


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

Formula In,

or a pharmaceutically acceptable salt or tautomer thereof,

wherein:

	R1 is:


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, or 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

wherein:

	each R4 is independently C1-22 alkyl, OC1-22 alkyl, or cycloalkyl;
	R5 is C1-22 alkyl, C2-22 alkenyl, C2-22 alkynyl, OC1-22 alkyl, aryl, heteroaryl, or lipid, wherein the aryl or heteroaryl is optionally substituted with one or more independently selected R9 substituents; and
	each R9 is independently D, halogen, CN, NO2, alkyl, C(O)H, C(O)alkyl, C(O)NH2, C(O)OH, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), SH, S(alkyl), S(O)alkyl, S(O)2alkyl, S(O)2aryl, carbocyclyl, heterocyclyl, or aryl.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“	A compound of the following structure:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.”--- .

	Claims 34 and 35 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Shirlene Jackson Beckford (Reg. No. 76,453) on June 15, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624